Citation Nr: 0308670	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than in May 2001 
for service connection for diabetes.  



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne







INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.  

The appeal regarding the claim for service connection arose 
from a January 2000 rating decision entered by the Department 
of Veterans Affairs (VA) regional office (RO) in St. 
Petersburg, Florida.  It was perfected for appeal in June 
2000, after which it was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  The Board remanded the 
appeal to the RO for additional development in April 2001.  
The matter has since been returned to the Board.  

The effective date claim arose from a January 2002 decision 
by the RO and was perfected for appeal in March 2003.  


FINDINGS OF FACT

1.  The veteran had no psychiatric complaints in service, and 
no psychiatric abnormalities were noted upon clinical 
evaluation when he was examined at his separation from 
service.  

2.  The veteran was not diagnosed to have a psychiatric 
disability until many years after service, and no competent 
evidence links this disability to service.  

3.  The veteran has not been diagnosed to have PTSD.  

4.  The veteran was awarded service connection for diabetes 
mellitus, effective from May 2001, based on the revision to 
regulatory presumptions regarding service connection for 
disability due to exposure to chemical herbicides used in the 
Southeast Asia Theater of Operations, which became effective 
in May 2001.  



CONCLUSIONS OF LAW

1.  A psychiatric disorder, including post traumatic stress 
disorder was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

2.  The criteria for an effective date prior to May 2001 for 
an award of service connection for diabetes have not been 
met.  38 U.S.C.A. § 5110 (West 2002);  38 C.F.R. §§  3.114, 
3.400(b)(2)(i) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this regard, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to the notice requirements of the VCAA, VA must 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, the statements of the case, supplemental statement of 
the case, the Board Remand, and April 2001 correspondence 
from the RO to the veteran collectively appraised the veteran 
of the information and evidence needed to substantiate the 
claims, as well as the law applicable in adjudicating them.  
They advised the veteran of the specific evidence that was 
considered when the determinations at issue were made, 
explained the bases for the decisions, and provided the 
veteran of the pertinent provisions of the VCAA, including 
his responsibilities in obtaining evidence, as well as the 
VA's responsibility in that regard.  Under these 
circumstances, the Board concludes that the requirements of 
the notice provisions of the VCAA have been met, and there is 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that any further assistance would yield any 
further meaningful information.  In this regard, it is 
observed the veteran's service medical records were 
associated with the claims file, and those records, including 
those from the Social Security Administration, identified by 
the veteran as relevant to his claim have been obtained.  
Although the veteran has not been examined for VA purposes in 
connection with this appeal, the results would be irrelevant 
with respect to the effective date claim, and there is no 
indication in any medical record that the veteran has PTSD.  
Likewise, there is no suggestion in any competent evidence 
that the veteran's psychiatric illness is related to service.  
In view of this, the current medical evidence is sufficient 
to decide the case.  Under these circumstances, the Board 
finds that as with the notice requirements, the duty-to-
assist requirements of the VCAA have been met in this case.  

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2002).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

With respect to the veteran's claim for service connection, a 
review of his service medical records fails to show any 
complaints or diagnoses were entered regarding psychiatric 
impairment.  The report of the examination conducted in 
connection with the veteran's separation from service in 
November 1970, revealed no psychiatric abnormalities on 
clinical evaluation.  Following service, and consistent with 
the veteran's contentions, there are no medical records 
reflecting the presence of any psychiatric disability until 
the 1990's, approximately 20 years after the veteran's 
discharge from service.  These records contain no suggestion 
that those treating or examining the veteran were of the 
opinion that any of the veteran's psychiatric disabilities 
were related to his military service, and they do not reflect 
that the veteran has been diagnosed to have PTSD.  

In the absence of a diagnosis of PTSD, there is no basis to 
establish service connection for that disorder.  One of the 
basic tenets of a claim for service connection is competent 
evidence of the claimed disability.  A condition such PTSD 
would have to be shown by medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, while the 
veteran apparently believes he may suffer from PTSD, no 
actual diagnosis of this disorder has been made by any 
medical authority, and the veteran has not identified any 
such authority whose records would show such a diagnosis.  
Under these circumstances, it must be concluded that the 
information and evidence of record in this case fails to show 
that the veteran has the disability (PTSD) for which service 
connection is now sought.  In the absence of medical evidence 
reflecting the current presence of that disability, this 
aspect of the appeal must be denied.  

Similarly, because the psychiatric disorders that are shown 
to currently exist, were first shown many years after 
service, and there is no competent evidence linking these 
disabilities to service, there is no basis upon which to 
establish service connection for them.  Accordingly, the 
veteran's appeal in this regard also must be denied.  

In reaching this decision, the Board is also aware of the 
veteran's contention that his psychiatric disability is due 
to his exposure to Agent Orange in Vietnam.  In this regard, 
it is acknowledged that applicable law and regulations 
provide for a mechanism by which service connection may be 
established for disabilities due to exposure to the herbicide 
commonly referred to as Agent Orange, and that there exists a 
list of diseases for which service connection may be presumed 
for those so exposed.  38 U.S.C.A. §§  1113, 1116, 38 C.F.R. 
§§ 3.307, 3.309.  Psychiatric disability, however, is not 
included among those disabilities for which service 
connection may be presumed, and as indicated above, there has 
been no competent opinion linking the veteran's psychiatric 
disability to service or to any exposure to Agent Orange the 
veteran may have experienced in service.  Accordingly, there 
is no basis for establishing service connection for 
psychiatric disability on the theory that it developed as a 
consequence of the veteran's exposure to herbicides in 
service.  

With respect to the veteran's effective date claim, it must 
be noted that the basis for the award of  service connection 
for diabetes was the relatively recent revision to certain 
regulatory presumptions regarding service connection for 
disability due to exposure to chemical herbicides used in the 
Southeast Asia Theater of Operations.  These regulations, 
promulgated on July 9, 2001, and effective from May 8, 2001, 
essentially provided that service connection may be presumed 
for adult-onset (Type II) diabetes mellitus for those exposed 
to chemical herbicides used in the Southeast Asia Theater of 
Operations.  

The veteran in this case served in Vietnam, is considered to 
have been exposed to the herbicide commonly referred to as 
Agent Orange, and established that he had diabetes mellitus.  
Thus, service connection for diabetes was established 
effective from May 2001.  The veteran contends that since he 
had a claim for service connection for this disability 
pending prior May 2001, the effective date for this benefit 
should be from the date of this earlier claim.  

The provisions of 38 C.F.R. § 3.114 address the situation 
where an award of benefits is based on a liberalizing law, as 
occurred here.  This regulation provides that the effective 
date of such an award "shall not be earlier than the 
effective date of the act."  In this case, the effective 
date of the change in law by which service connection for 
diabetes may be presumed for those exposed to Agent Orange, 
was May 8, 2001.  See Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (Fed, Cir. 2002).  Accordingly, the 
effective date for the award of service connection can be no 
earlier than May 8, 2001.  For reasons unclear, the RO 
actually awarded service connection in this case effective 
from May 7, 2001, one day earlier.  This being so, there is 
no basis for assigning an effective date for service 
connection for diabetes mellitus any earlier than that which 
has already been established and the appeal in this regard 
must be denied.  (As a practical matter, since pursuant to 
38 U.S.C.A. § 5111, the actual award of monetary benefits 
commence the first day of the month following the month in 
which service connection is established, whether service 
connection for diabetes was made effective from May 7 or May 
8 is of no consequence.)  

In reaching this decision, it is also necessary to consider 
the possibility that service connection for diabetes could 
have been established, at least in theory, without the 
benefit of the change in regulations regarding presumptions 
for service connection for disability due to exposure to 
chemical herbicides used in Vietnam.  If that were so, the 
effective date of the award of benefit, would not be limited 
by the provisions of 38 C.F.R. § 3.114.  Rather, the 
effective date would be the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i); see also 38 U.S.C.A. § 
5110(a) and (b)(1).  

In this regard, there is no record of any complaints or 
diagnosis of diabetes in service, and none for many years 
after service.  Indeed, the earliest record on which diabetes 
is diagnosed is dated in the 1990's.  In view of this, 
outside of the operation of the presumption established in 
May 2001, there is no basis upon which to link the veteran's 
diabetes to service.  Accordingly, but for the operation of 
the presumption, service connection for diabetes would not 
have been established.  Under these circumstances, the more 
general rules regarding the establishment of an effective 
date for service connection from the day following service, 
or the later of the date of claim or date entitlement arose 
are not for application.  


ORDER

Service connection for a psychiatric disorder, to include 
post traumatic stress disorder is denied.  

Entitlement to an effective date earlier than in May 2001 for 
service connection for diabetes is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

